Case 7:19-mj-03163 Document 1 Filed on 12/30/19 in TXSD_ Page 1 of 2

AO 91 (Rev. id 1 W site Complgint
outhern Vistrict of lexas
/ S FILED

UNITED STATES DISTRICT COURT

 

 

 

 

DEC 30 2019 oe 2 ove) for the :
David J. Bradley, Clerk ~ °° Southern:District of Texas-
*° 3 os
United States of America )
V. )
Rafael GARCIA (YOB: 1991) USA CaseNo. M-14- 3163-™
)
)
)
Defendant(s) \
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 28, 2019 in the county of Starr in the
Southern District of Texas , the defendant(s) violated: ‘
Code Section Offense Description
21 USC.846 Conspiracy to Possess with the Intent to Distribute and Possession with
21 USC 841 intent to Distribute Marijuana, approximately 72.5 Kilograms, a schedule |

controlled substance.

This criminal complaint is based on these facts:

(See Attachment I)

@% Continued on the attached sheet. EC \ f
Appresec! ty “

‘Complainant's signature

 

Christopher Donahue, DEA Special Agent

Printed name and title

 

 

Sworn to befor: and signed in my presence.
Date: /2/ 2 hs - S$) 254.4,
- C7” Judge’s signature
City and state: McAllen, Texas Juan F. Alanis, U.S. Magistrate Judge

 

Printed name and title
Case 7:19-mj-03163 Document 1 Filed on 12/30/19 in TXSD_ Page 2 of 2

ATTACHMENT 1

1. On December 28, 2019, at approximately 6:30 p.m., a U.S. Border Patrol Agent :
(BPA) observed multiple suspected illegal aliens approach a parked Chevrolet truck
in the area of Guerra Avenue and N. Estrella Street, Roma, Texas which is
approximately ¥, mile from the Rio Grande River. Soon thereafter, BPA Carl Hutson
attempted to make contact with the parked truck. As BPA Hutson approached the
vehicle, BPA Hutson observed several subjects running away from the truck towards
the Rio Grande River. As BPA Hutson attempted to make contact with the vehicle,
the vehicle accelerated past BPA Hutson in an attempt to evade BPA Hutson. When
the vehicle drove past BPA Hutson, BPA Hutson observed multiple bundles of .
suspected marijuana in the bed of the truck. Additional law enforcement officers
subsequently responded to the area and BPAs attempted to conduct a vehicle stop on
the truck. The truck driver subsequently failed to yield to agents and agents pursued
the vehicle through Roma and Rio Grande City, Texas. After approximately ten
minutes, the driver abandoned the truck and absconded from the vehicle. Agents
subsequently pursued the driver on foot and apprehended the driver, Rafael GARCIA,
approximately 200 yards from his Chevrolet truck. .

2. Inthe bed of the GARCIA’s Chevrolet truck were three black and brown bundles of
suspected marijuana. The bundles were subsequently processed at the Border Patrol
Station, weighed approximately 72.5 kilograms, and contained suspected marijuana.
BPA Hutson stated that the bundles smelled like marijuana and were consistent with
marijuana bundles he had previously seized.

3. On December 29, 2019, agents conducted a post arrest Mirandized interview of
GARCIA. During the interview, GARCIA admitted to participating in the marijuana
smuggling attempt. GARCIA stated that an associate asked him if he knew of any
individuals who could pick up and transport marijuana. GARCIA stated that he
agreed to pick up the marijuana and that he was going to be paid $2,000 for picking
up and transporting the marijuana. GARCIA stated that several subjects placed three
marijuana bundles in his truck and he absconded from agents in attempt to not be
arrested.

\-
